               ORIGINAL                                                                     FILED IN THE
                                                                                    UNITED STATES DISTRICT COURT
                                                                                        DISTRICT OF HAWAII
                                     IN THE UNITED STATES DISTRICT COURT
0 J                                                                                        APR 2 ^ 2019
                                          FOR THE DISTRICT OF HAWAII
                                                                                    at H o'clock and2^!f_nnin.A.M
                                                                                         SUE BEITIA, CLERK
                                                                                                               vir
  AUNTY'S MARKET
  New Address to send My Legal Papers                            CIVIL NO. 19-00025 JAO-RT
  C/0 112 North King St. Honolulu
  HL 96817

  JANET HOWELL
  Plaintiff


  VS.


  Amoguis Clans, Et all.

  Defendants




              TO THE CLERK, TO THE JUDGES OF THIS CASE, May I request to Change the Judges on this Case

  Due to the Following Reasons; The Judges on this case despite of all my explanations about the Reasons

  Of my Overseas Visit. My visits there is also related to some of my Cases and Treatments for the Traumatic

  Events and Disfigurements. The Judges of this case made several actions while I'm away. So quick, to

  schedule the First Amendment of Complaint while I'm away. I felt like they took advantage while I'm

  away,even before I left, I already requested the more reasonable, time and date that all the Defendants

  will be served in a timely manner of the time in a Sensitive Cases Like I have and also due to multiple

  Defendants involved.

              Time also is needed to be considered. Inconsiderate Judges who are more insisting of their own

  Calendar Schedules would add more Catastrophic Injuries and It will be devastated Chest Pain and

  Humiliation on my part and most especially I don't want to lose this case. I been through a lot. I have a

  ruined career that's why I don't have a job yet. I have a hard time on looking for a Job because of the

  Retaliation, defamed and undermined character. I was Identity Theft by Multiple Women who are

  claiming to be Girlfriends. My Husband is still married to me and were Not in a process of Divorcing.

              I will have the evidences through my Investigating Attorney Anthony Hugo who will meet me
On May 30, 2019. He will give me the evidences of the Family alienators, Identity theft Women, Fraud
Military dependents.

        This case is just started and I need a more Considerate Judges to understand my situations. I'm

Still trying to get an Attorney who will represent me and will Revised the said complaint.

        If all mentioned reasons are JUST NOTHING IMPORTANT including my Health, treatments, death

of love ones also nothing? Will NOT consider as Reasonable excuse? I want Request for another Judges

who are more considerate, compassionate, understanding, humility Not Humiliating. Please grant My

Request on this matter. Winning in this Case is very Vital and very important Judges are Really Important

to see all the angles, reasons, situations etc. I already lose my job, my career, my life. My happiness at

least the Justice that I'm pursuing I should Win in this Case.




                                             Janet F^well
                                            Plaintiff-Prose



/jch
